Title: From James Madison to Robert Walsh Jr., 2 March 1819
From: Madison, James
To: Walsh, Robert, Jr.


Dr. Sir
Montpellier Mar 2. 1819
I recd some days ago your letter of Feby. 15, in which you intimate your intention to vindicate our Country against misrepresentations propagated abroad, and your desire of information on the subjects of Negro slavery, of moral character, of religion, and of education in Virginia, as affected by the Revolution, and our public Institutions.
The general condition of slaves must be influenced by various causes. Among these are 1. the ordinary price of food, on which the quality and quantity allowed them will more or less depend. This cause has operated much more unfavorably against them in some quarters than in Virga. 2. The kinds of labour to be performed, of wch. the Sugar & Rice plantations afford else where & not here unfavorable examples. 3. the national spirit of their Masters, which has been graduated by Philosophical writers among the slaveholding Colonies of Europe. 4. the circumstance of conformity or difference in the physical characters of the two classes; such a difference cannot but have a material influence and is common to all the slaveholding Countries within the American Hemisphere. Even in those where there are other than black slaves, as Indians & mixed breeds, there is a difference of Colour not without its influence. 5. the proportion which the slaves bear to the free part of the community, and especially the greater or smaller numbers in which they belong to individuals.
This last is perhaps the most powerful of all the causes deteriorating the conditions of the slave, and furnishes the best scale for determining the degree of its hardship.
In reference to the actual condition of slaves in Virga. it may be confidently stated, as better, beyond comparison, than it was before the Revolution. The improvement strikes every one who witnessed their former condition, and attends to their present. They are better fed, better clad, better lodged, and better treated in every respect; insomuch that what was formerly deemed a moderate treatment wd. now be a rigid one, and what formerly a rigid one, would now be denounced by the public feeling. With respect to the great article of food particularly it is a common remark among those who have visited Europe, that it includes a much greater proportion of the animal ingredient, than is attainable by the free labourers even in that quarter of the Globe. As the two great causes of the general melioration in the lot of the slaves since the establishment of our Independence, I should set down 1. the sensibility to human rights, and sympathy with human sufferings excited and cherished by the discussions preceding, & the spirit of the Institutions growing out of that event. 2. the decreasing proportions which the slaves bear to the individual holders of them: a consequence of the abolition of entails, & the rule of primogeniture, and of the equalizing tendency of parental affection, unfettered from old prejudices, as well as from the restrictions of law.
With respect to the moral features of Virga. it may be observed, that pictures which have been given of them are, to say the least, outrageous caracatures, even when taken from the state of Society previous to the Revolution: and that so far as there was any ground or colour for them, then, the same cannot be found for them now.
Omitting more minute or less obvious causes tainting the habits and manners of the people under the Colonial Govt. the following offer themselves. 1. the negro slavery chargeable in so great a degree on the very quarter which has furnished most of the libellers. It is well known that during the Colonial dependence of Virga. repeated attempts were made to stop the importations of slaves each of which attempts was successively defeated by the foreign negative on the laws, and that one of the first offsprings of independent & republican legislation was an Act of perpetual prohibition. 2. the too unequal distribution of property favored by laws derived from the British code, which generated examples in the opulent class inauspicious to the habits of the other classes. 3. the indolence of most & the irregular lives of many of the established Clergy, consisting, in a very large proportion of foreigners, and these in no inconsiderable proportion, of men willing to leave their homes in the parent Country where their demerit was an obstacle to a provision for them, and whose degeneracy here was promoted by their distance from the controuling eyes of their kindred & friends, by the want of Ecclesiastical superiors in the Colony, or efficient ones in G. B. who might maintain a salutary discipline among them, and finally by their independence both of their congregations and of the Civil authority for their stipends. 4. A source of contageous dissipation might be traced in the British Factors, chiefly from Scotland, who carried on the general Trade external & internal of the Colony. These being interdicted by their principals from marrying in the Country, being little prone to apply their leisure to intellectual pursuits, and living in knots scattered in small towns or detached spots affording few substitutes of social amuseme[n]t easily fell into irregularities of different sorts, and of evil example. I ought not however to make this remark, without adding not only that there were exceptions to it, but that those to whom the remark is applicable, often combined with those Traits of character, others of laudable & amicable kind. Such of them as eventually married & settled in the Country, were in most cases remarked for being good husbands, parents & masters, as well as good neighbours as far as was consistent with habits of intemperance, to which not a few became victims. The weight of this mercantile class, in the community may be inferred from the fact that they had their periodical meetings at the seat of Govt. in which they fixed the rate of foreign exchange, the advance on their imported merchandize universally sold on credit, and the price of Tobo. the great & indeed the only staple commodity for exportation; regulations affecting more deeply the interests of the people at large, than the ordinary proceedings of the Legislative Body. As a further mark of their importance, their influence as creditors was felt in elections of the popular branch of that Body. It had the common name of the Ledger interest. 5 Without laying undue stress on it, I may refer to the rule of septennial elections for the Legislature, which led of course to the viciating means to which candidates are more tempted to resort by so durable, than by a shorter period of power.
With the exception of slavery these demoralizing causes have ceased or are wearing out; and even that as already noticed, has lost no small share of its former character. On the whole the moral aspect of the State may at present be fairly said to bear no unfavorable comparison with the average standard of the other States. It certainly gives the lie to the foreign Calumniators whom you propose to arraign.
That there has been an increase of religious instruction since the revolution can admit of no question. The English Church was originally the established religion: the character of the clergy that above described. Of other sects there were but few adherents, except the Presbyterians who predominated on the W. side of the Blue Mountains. A little time previous to the Revolutionary struggle the Baptists sprang up, and made a very rapid progress. Among the early acts of the Republican Legislature, were those abolishing the Religious establishment, and putting all Sects at full liberty and on a perfect level. At present the population is divided, with small exceptions, among the Protest: Episcopalians, the Presbyterians, the Baptists & the Methodists. Of their comparative numbers I can command no sources of information. I conjecture the Presbyterians & Baptists to form each abt. a third, & the two other Sects together, of which the Methodists are much the smallest, to make up the remaining third. The old churches built under the establisht. at the public expence; have in many instances gone to ruin, or are in a very dilapidated State, owing chiefly to a transition of the flocks to other worships. A few new ones have latterly been built particularly in the towns. Among the other sects, Meeting Houses have multiplied & continue to multiply; tho’ in general they are of the plainest and cheapest sort. But neither the number nor the stile of the religious edifices is a true measure of the State of religion. Religious instruction is now diffused throughout the Community, by preachers of every Sect with almost equal zeal, tho’ with very unequal acquirements; and at private houses & open stations as well as in buildings appropriated to that use. The qualifications of the Preachers too among the new Sects where there was the greatest deficiency, are understood to be improving. On a general comparison of the present & former times, the balance is certainly & vastly on the side of the present, as to the number of religious teachers, the zeal which actuates them, the purity of their lives, and the attendance of the people on their instructions. It was the universal opinion of the Century preceding the last, that Civil Govt. could not stand without the prop of a Religious establishment, & that the Xn religion itself, would perish if not supported by a legal provision for its Clergy. The experience of Virginia conspicuously corroborates the disproof of both opinions. The Civil Govt. tho’ bereft of every thing like an associated hierarchy possesses the requisite Stability and performs its functions with complete success: Whilst the number, the industry, and the morality of the priesthood & the devotion of the people have been manifestly increased by the total separation of the Church from the State.
On the subject of education I am not eno’ informed, to give a view of its increase. The system contemplated by the literary fund can not yet be taken into the estimate farther than as it may be an index of the progress of knowlege prerequisite to its adoption. Those who are best able to compare the present intelligence of the mass of the people, with that antecedent to the revolution, will all agree I believe, in the great superiority of the present.
In compliance with your request I send a copy of the observations addressed to the Agricult: Socy. of Albemarle. I regret that they are not more worthy of the place to which you destine them. I am not unaware that some of the topics introduced may be interesting ones; but they required a development very different from that which I gave them.

As you intend to notice the variance between my statement and that of Mr. Hamilton relating to certain nos. in the Federalist, I take the liberty of remarking, that independent of any internal evidences that may be discernible, the inaccuracy of Mr. H’s memory is illustrated by the circumstance, that his memorandum ascribes, not only to Mr. Jay, a paper No. 54. not written by him; but to himself a paper No. 64 written by Mr. Jay. This appears by the statement (presumed to be authentic) in the life of Mr. Jay by Delaplaine. If I have any interest in proving the fallibility of Mr. H’s memory, or the error of his statement however occasioned, it is not that the authorship in question is of itself a point deserving the solicitude of either of the parties; but because I had at the request of a confidential friend or two, communicated a list of the nos. in that publication with the names of the writers annexed, at a time & under circumstances depriving me of a plea for so great a mistake, in a slip of the memory or attention. Be pleased to accept my esteem & friendly respects
J. M.
